United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        April 11, 2007

                                                                Charles R. Fulbruge III
                               No. 05-50663                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LARRY RANDOLF DELANCEY,

                                         Defendant-Appellant.



                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                          No. 6:04-CR-238-ALL
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Larry Delancey appeals his life sentence following his jury-

trial conviction of being a felon in possession of a firearm.                 He

argues that his sentence is unreasonable because the district court

failed to provide reasons for imposing it.           Because Delancey did

not object to the imposition of the non-guideline sentence in the

district court, we review for plain error.           See United States v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50663
                                  -2-

Jones, 444 F.3d 430, 436 (5th Cir.), cert. denied, 126 S. Ct. 2958

(2006).

     The record reflects that the district court considered the ap-

plicable advisory guideline range and decided to depart upwardly

from that range based on its consideration of individualized and

proper 18 U.S.C. § 3553(a) factors, including the nature and cir-

cumstances of the offense and Delancey’s history and character-

istics; the need to provide just punishment and deter criminal con-

duct; and the need to protect the public from further crimes by De-

lancey. See United States v. Smith, 440 F.3d 704, 707-09 (5th Cir.

2006).    The district court’s stated reasons for the upward depar-

ture are not based on improper or irrelevant factors, nor do they

represent a clear error of judgment in balancing the sentencing

factors.   See id. at 708.

     The court’s stated reasons also allowed this court to deter-

mine that the non-guideline sentence is supported by the § 3553(a)

factors.   See id. at 707.   Delancey has failed to show plain error,

and the judgment is AFFIRMED.